 Case 2:18-cv-00211-JLS-PJW Document 51 Filed 07/01/20 Page 1 of 2 Page ID #:1324



 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSEPH FLAUNDERS,                       CASE NO. CV 18-211-JLS (PJW)
12                    Petitioner,            ORDER ACCEPTING REPORT
                                             AND ADOPTING FINDINGS,
13                                           CONCLUSIONS, AND
                v.                           RECOMMENDATIONS OF
14                                           UNITED STATES
     DEBORAH ASUNCION, Warden,               MAGISTRATE JUDGE, AND
15                                           DENYING CERTIFICATE OF
                      Respondent.            APPEALABILITY
16

17

18       Pursuant to 28 U.S.C. Section 636, the Court has reviewed the Petition,
19 records on file, and the Report and Recommendation of the United States

20 Magistrate Judge. Further, the Court has engaged in a de novo review of

21 those portions of the Report to which Petitioner has objected. The Court

22 accepts the Report and adopts the findings, conclusions, and

23 recommendations of the Magistrate Judge.

24       Further, for the reasons stated in the Report and Recommendation,
25 the Court finds that Petitioner has not made a substantial showing of the

26 denial of a constitutional right or that the court erred in its procedural ruling

27 and, therefore, a certificate of appealability is denied. See 28 U.S.C.

28
 Case 2:18-cv-00211-JLS-PJW Document 51 Filed 07/01/20 Page 2 of 2 Page ID #:1325



 1 § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336

 2 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 3

 4

 5 DATED: July 1, 2020

 6

 7

 8                                    HON. JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
